I                                                                                                    PD-1531-14
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                 Transmitted 1/11/2015 8:32:06 PM
                                               No. PD-1531-14                     Accepted 1/22/2015 11:29:44 AM
                                                                                                    AbEL ACOSTA
                                                    In The                                                 CLERK


                                                                                       ££/ TO 2-H-tS-
                                  Court of Criminal Appeals
                                                At Austin

         FILED IN
COURT OF CRIMINAL APPEALS
                                        Khahn Phak
      January 22, 2015
                                          Appellant
    ABEL ACOSTA, CLERK
                                                      v.



                                 The State of Texas
                                                 Appellee

                                           Cause number 1225435
                                     In the 263rd Judicial District Court
                                       Cause number 14-13-00215-CR
                           In the Court of Appeals for the First Judicial District


            Appellant's Motionfor Extension ofTime Within
              Which tofile Petition for Discretionary Review

         TO THE HONORABLE COURT OF CRIMINAL APPEALS:

               PHAN KHAHN, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b), moves for

         an extension of time within which to file his petition for discretionary review. In support

         of his motion, the appellant submits the following:

                (A)      The appellant's petition for discretionary review is due on December 15,
                         2014.

                (B)      The appellant seeks an extension of time to file the appellant's petition for
                         discretionary review until, January 12, 2015.
         (C)   The appellant relies upon the following facts to reasonably explain the need
               for an extension:

                      Due to an unexpected hospitalization, the undersigned was
                      unable to complete the appellant's petition by December 15th
                      and requests an additional 22 day extension of time to file the
                      petition that accompanies this motion.

         (D)   One previous motion requesting an extension of time to file the appellant's
               petition for discretionary review have been requested or granted.

         WHEREFORE, the appellant prays that this Court will grant the requested

extension until December 19, 2014.

                                                 Respectfully submitted,


                                                      /s/   Kelly Smith
                                                   Kelly Ann Smith


                   Certificate of Compliance & Service

         Pursuant to TEX. R. APP. P. 9.5& 9.4, this certifies that this document contains

288 words and that a copy of the foregoing was electronically served on the State of

Texas.


                                                      /s/   Kelly Smith
                                                   Kelly Ann Smith
                                                   Texas Bar No. 00797867


                                                   P.O. Box 10751
                                                   Houston, TX 77206
                                                   281-734-0668
                                                   Kelly.A.Smith.06@gmail.com

                                                   Counselfor the appellant